PER CURIAM.
Lakewood Township appeals from a determination of the Tax Court, after trial, that the taxpayer, Sudler Lakewood Land, L.L.C., (the taxpayer) is entitled to a farmland assessment on two lots owned by it. The issues raised on appeal are that the trial court erred in finding that the taxpayer met the income requirements of the Farmland Assessment Act, and also erred in concluding that the taxpayer’s activity on the property was not prohibited by Lakewood’s zoning ordinances.
Initially, we note that factual determinations made by a trial judge are considered binding on appeal if they are supported by *306adequate, substantial and credible evidence. Rova Farms Resort v. Investors Ins. Co. of America, 65 N.J. 474, 484, 323 A.2d 495 (1974). We may not disturb the factual findings of the trial judge “unless we are convinced that they are manifestly unsupported by or inconsistent with the competent, relevant and reasonably credible evidence as to offend the interests of justice.” Ibid. In that context, we have reviewed the record in its entirety and conclude that the Tax Court’s judge's findings of fact are amply supported by substantial evidence in the record, giving due deference to the judge’s ability'to determine the credibility of the witnesses. Accordingly, we accept them.
Having accepted the factual determinations of the judge, we have carefully considered the record, the arguments of counsel, the briefs filed, and the applicable law and conclude that the legal arguments made are without sufficient merit to warrant discussion in ,a written opinion. We affirm substantially for the reasons set forth by Judge Francine I. Axelrad in her well-reasoned opinion which is published at 18 N.J.Tax 451 (1999).
Affirmed.